--------------------------------------------------------------------------------

Exhibit 10.1

 

 



TERMINATION AGREEMENT

 

This Termination Agreement (“Agreement”) is entered into as of July 13, 2009 by
and among Chevron Technology Ventures LLC, a Delaware limited liability company
(“CTV”), Ovonic Battery Company, Inc., a Delaware corporation (“OBC”), Cobasys
LLC, a Michigan limited liability company (“Cobasys”), and Energy Conversion
Devices Inc., a Delaware Corporation (“ECD”).

 

W I T N E S S E T H:

 

          WHEREAS, CTV and OBC have entered into that certain Purchase and Sale
Agreement (the “PSA”) dated as of June 26, 2009 with SB LiMotive Co. Ltd., a
Korean corporation (“Buyer”);

 

          WHEREAS, in accordance with the PSA, CTV, OBC and ECD are concurrently
entering into a Company Release (as defined in the PSA) with Cobasys, and a
Mutual Release (as defined in the PSA) with Buyer (together, the “PSA
Releases”); and

 

          WHEREAS, in connection with the PSA, the parties to this Agreement
desire to terminate certain agreements, effective as of the Closing (as defined
in the PSA).

 

NOW, THEREFORE, in consideration of the premises and of the respective
representations, warranties, covenants, agreements and conditions contained
herein, the parties hereby agree as follows:

 

 

1.

Termination. Effective as of the Closing:

 

(a)       CTV, ECD and OBC hereby agree that the Amended and Restated Operating
Agreement of Cobasys dated as of December 2, 2004 between CTV and OBC (and to
which ECD is a signatory) (the “Amended and Restated Operating Agreement”) is
terminated; and

 

(b)       CTV and Cobasys hereby agree that the Intellectual Property Security
Agreement dated as of December 2, 2004 between CTV and Cobasys (the “IP Security
Agreement”) is terminated, and CTV hereby terminates and releases any and all
security interests, assignments and liens created pursuant to such agreement.

 

 

2.

Effect of Termination.

 

          CTV, ECD and OBC hereby agree that, except as set forth in this
Agreement, none of CTV, ECD or OBC have any further rights or obligations under
either the Amended and Restated Operating Agreement or the IP Security
Agreement, as applicable.

 

 



--------------------------------------------------------------------------------

 

 

 

 



 

3.

Survival of Certain Provisions.

 

CTV, ECD and OBC hereby agree that, notwithstanding the foregoing, the following
sections of the Amended and Restated Operating Agreement shall survive: Section
4.5 (to the extent provided in Section 4.5(e)), Section 11.11 and Exhibit B.

 

 

4.

Miscellaneous.

 

(a)       Filings. CTV hereby authorizes Cobasys, either directly or through
Cobasys’ attorneys and agents, to prepare and file on behalf of CTV, as the
secured party of record, uniform commercial code (“UCC”) termination statements
with respect to any and all financing statements previously filed in connection
with the security interest granted to CTV under the IP Security Agreement. In
addition, CTV agrees to execute and deliver to Cobasys such documents in
recordable form as Cobasys shall reasonably deem necessary or desirable to
terminate any filings or recordations made by CTV in the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
in any jurisdiction.

 

(b)       Further Assurances. Each party hereto at the reasonable request of any
other party hereto, shall execute and deliver, or shall cause to be executed and
delivered from time to time, such further certificates, agreements or
instruments of conveyance and transfer, assumption, release and acquittance and
shall take such other action as such other party hereto may reasonably request
to consummate or implement the transactions contemplated by this Agreement.

 

(c)       Notices. Any notice, communication, request, instruction or other
document required or permitted hereunder shall be given in writing and shall be
deemed given as follows: (i) by personal delivery when delivered personally,
(ii) by overnight courier upon written verification of receipt, (iii) by
telecopy or facsimile transmission when confirmed by telecopier or facsimile
transmission, or (iv) by certified or registered mail, return receipt requested,
five (5) days after deposit in the mail. All notices shall be delivered to the
address of CTV, OBC, ECD or Cobasys as set forth below:

 

 

If to CTV:

 

Chevron Technology Ventures LLC

3901 Briarpark

Houston, TX 77042

Attention: Vice President, Emerging Energy

Attention: Jerry Lomax

Facsimile: (713) 954-6016

Telephone: (713) 954-6001

 

2

 



--------------------------------------------------------------------------------

 

 

 



 

With copies of notices for CTV to:

 

Chevron Corporation

6001 Bollinger Canyon Road, Building T

San Ramon, CA 94583

Attention: Chief Intellectual Property Counsel

Attention: Allen H. Uzzell

Facsimile: (925) 842-2056

Telephone: (925) 842-1679

 

 

If to OBC:

Ovonic Battery Company, Inc.

2968 Waterview Drive

Rochester Hills, MI 48309

Attention: President

Facsimile: (248) 853-4296

Telephone: (248) 293-0440

 

With copies of notices for OBC to:

 

Ovonic Battery Company, Inc.

c/o Energy Conversion Devices, Inc.

2956 Waterview Drive

Rochester Hills, MI 48309

Attention: General Counsel

Facsimile: (248) 844-1214

Telephone: (248) 293-0440

 

 

If to ECD:

 

Energy Conversion Devices, Inc.

2956 Waterview Drive

Rochester Hills, MI 48309

Attention: General Counsel

Facsimile: (248) 844-1214

Telephone: (248) 293-0440

 

 

If to Cobasys:

 

Cobasys LLC

3740 Lapeer Road South

Orion, MI 48359

Attention: President

Facsimile: (248) 620-5702

Telephone: (248) 620-5700

3

 



--------------------------------------------------------------------------------

 

 

 

 



 

Any party may, by written notice so delivered, change its address for notice
purposes hereunder.

 

(d)       Choice of Law. This Agreement shall be construed in accordance with,
and governed by, the laws of the State of Michigan, without giving effect to
principles of conflicts of law.

 

(e)       Dispute Resolution. Any claim, controversy or dispute arising out of,
relating to, or in connection with this Agreement, including the interpretation,
validity, termination or breach thereof, shall be resolved solely in accordance
with the dispute resolution procedures set forth in Exhibit B of the Amended and
Restated Operating Agreement.

 

(f)        Entire Agreement; Amendment. This Agreement constitutes the entire
understanding between the parties with respect to the subject matter hereof,
superseding all negotiations, prior discussions, representations and prior
agreements and understandings relating to such subject matter. No amendment of
this Agreement shall be binding unless mutually agreed to in writing.

 

(g)       Successors and Assigns; Assignments; No Third Party Beneficiaries.
This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, and, except as otherwise prohibited, their respective successors
and permitted assigns. Neither this Agreement nor any of the rights, interests
or obligations hereunder may be assigned by any party without the prior written
consent of the other party. Nothing in this Agreement shall or is intended to
confer upon any other person or entity any benefits, rights or remedies. Nothing
in this Agreement shall constitute recognition by any party of any claims of any
third party or constitute a waiver by any party of any existing rights or causes
of action against any third party.

 

(h)       Severability. If any provision herein is contrary to any lawful
statute, rule, regulation, proclamation or other lawful mandate whatsoever,
whether or not listed, this Agreement shall be construed as modified to the
extent necessary to conform with such legal strictures. The provisions of this
Agreement are severable to the extent the partial invalidity of one or more
provisions will not affect the validity of the Agreement as a whole so long as
the economic or legal substance of the transactions contemplated hereby is not
affected in any materially adverse manner as to any party hereto.

 

(i)        Waiver. Any party may (i) extend the time for the performance of any
of the obligations or other acts of any other party hereto or (ii) waive
compliance with any of the agreements of any other party or with any conditions
to its own obligations. Any agreement on the part of a party hereto to any such
extension or waiver shall be valid if set forth in an instrument in writing
signed on behalf of such party. Except as otherwise expressly provided herein,
no failure to exercise, delay in exercising, or single or partial exercise of
any right, power or remedy by any party, and no course of dealing between the
parties, shall constitute a waiver of any such right, power or remedy. No waiver
by a

 

4

 



--------------------------------------------------------------------------------

 

 

 

 



party of any default, misrepresentation or breach of warranty or covenant
hereunder, whether intentional or not, shall be deemed to extend to any prior or
subsequent default, misrepresentation or breach of warranty or covenant
hereunder or affect in any way any rights arising by virtue of any prior or
subsequent such occurrence.

 

(j)        Expenses. All costs and expenses, including without limitation, fees
and disbursements of counsel, incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such costs
and expenses.

 

(k)       Counterparts. This Agreement may be executed in several counterparts,
and by different parties in separate counterparts, which when taken together
shall be deemed to constitute one and the same instrument.

 

(l)        Facsimile Signatures. This Agreement shall become effective upon
execution and delivery hereof by the parties hereto; delivery of this Agreement
may be made by facsimile to the parties with original copies promptly to follow
by overnight courier.

 

[continued on next page]

5

 



--------------------------------------------------------------------------------

 

 

 



(m)      Headings. The headings of the Sections of this Agreement are for
guidance and convenience of reference only and have no significance in the
interpretation of this Agreement.

 

EXECUTED on behalf of the parties as of the date first above written.

 

CHEVRON TECHNOLOGY VENTURES LLC

 

By:   /s/ Jerry A. Lomax

Name: Jerry A. Lomax

Title: Vice President

 

ENERGY CONVERSION DEVICES, INC.

 

By:   /s/ Jay B. Knoll

Name: Jay B. Knoll

Title: Senior Vice President

 

OVONIC BATTERY COMPANY, INC.

 

By:   /s/ Jay B. Knoll

Name: Jay B. Knoll

Title: Senior Vice President

 

COBASYS LLC

 

By:   /s/ Joseph S. Crocenzi

Name: Joseph S. Crocenzi

Title: Vice President, Finance

 

 

[Signature page to Termination Agreement]

 

 

 



 

--------------------------------------------------------------------------------